Lawrence, J.,
(dissenting.) In this case the plaintiff obtained an attachment against the defendant’s property on the 24th day of October, 1890, upon an affidavit in which be states: (1) That he is entitled to recover from the defendant the sum of $12,500, over and above all counter-claims known to-the plaintiff, and upon one of the causes of action mentioned in section 635 of the Code of Civil Procedure, and particularly set forth in subdivision 2 of this affidavit. (2) That on or about the 20th of September, 1890, Peter W.. Gallaudet and others were engaged in business as note brokers in the city of' New York under the firm name of P. W. Gallaudet & Co., and at the same date, and ever since, one John M. Cornell was engaged in business at said city as iron manufacturer, under the name of J. B. & J. M. Cornell. That at the date last mentioned said defendant, Stephen T. Barker, delivered to-said P. W. Gallaudet & Co. three certain promissory notes, all bearing date September 20,1890, and purporting to be made by said J. B. & J. M. Cornell, payable to the order of Barker & Co. in manner following, viz.: One note for $4,600, due in four months; one for $4,000, due in five months; and one for $3,500, due in six months,—said periods being reckoned from the date of said notes. That ail of said notes were indorsed by Barker & Co., which was the name under which said Stephen T. Barker was transacting business, and said *577name of Barker & Co. did not represent any other partner or person than said Stephen T. Barker, to the best of this deponent’s knowledge, information, and belief. Deponent further says that upon the delivery of said notes as aforesaid said Stephen T. Barker guarantied to said P. W. Gallaudet & Co. that the signatures of the makers appearing thereon respectively were the genuine signatures of said J. B. & J. M. Cornell; and the said Stephen T. Barker then and there requested said P. W. Gallaudet & Co., as such brokers, to sell and dispose of said-notes for him, and to deliver to him the proceeds thereof; and thereupon said P. W. Gallaudet & Co. did sell and transfer all of said three notes to bona fide purchasers for valuable considerations, and did guaranty to said purchasers that the signatures of the maker appearing thereon respectively were genuine signatures of said J. B. & J. M. Cornell, and did pay over the proceeds of said sales to said Stephen T. Barker. That thereafter, and before this action, said Gallaudet & Co. discovered, and the fact is, that said signatures appearing upon said notes to be the signatures of J. B. & J. M. Cornell were not the signatures of the said J. B. & J. M. Cornell, and that said notes never were made or signed by the said J. B. & J. M. Cornell, or by the authority of the said J. B. & J. M. Cornell. That said Stephen T. Barker is insolvent, and has absconded, and his present whereabouts are unknown to plaintiff. That said P. W. Gallaudet & Co. have assigned to this plaintiff all their claims against the said Stephen T. Barker arising out of the facts hereinbefore stated. That said Stephen T. Barker is not a resident of the state of New York, but resides at Glen Ridge, in the state of New Jersey. The National Broadway Bank subsequently moved to set aside the attachment in favor of the plaintiff upon an affidavit made by its attorney, wherein it is stated that on the 27th of October, 1890, an attachment against the property of the defendant was duly granted in an action wherein it was plaintiff and Barker defendant, and that a warrant was duly issued to the sheriff of the city and county of New York, who has by virtue thereof attached the property of the defendant as hereinafter set forth, and that James Young, as deputy-sheriff, has charge of the warrants issued in both actions, and has informed said attorney that on the 24th of October, 1890, he attached the property of the defendant in the stores No. 27 Maiden lane, and No. 8 College place, in New York city, and that on the 27th of October, 1890, he attached the same property under the warrant of attachment in the aforesaid suit of the National Broadway Bank; that the defendant also owned an undivided one-fifth interest in certain real estate sithated in the city and county of New York, and deponent has this day examined the records in the clerk’s office of the said city and county of New York, and finds therein that on the 25th day of October, 1890, a notice of attachment was filed in this action, and that on the 27th day of October, 1890, a notice of attachment was filed in the action of the National Broadway Bank, and that the real property so levied upon is the same in both said notices of attachment. The motion by the bank to set aside the attachment in favor of the plaintiff on the ground of the insufficiency of the plaintiff’s affidavit was granted. We are of the opinion that the order below should be affirmed. There is nothing in the affidavit on which the plaintiff’s warrant was obtained which shows that the plaintiff’s assignors, P. W. Gallaudet & Co., had been called upon by the holders of the forged paper to pay over to them the amounts for which they had purchased the notes or had incurred any liability thereon. Until such fact appears, it seems to us, no cause of action arose in favor of the firm of P. W. Gallaudet & Co., and that therefore the action of the plaintiff was prematurely brought. The plaintiff, however, attacks the affidavit on which the bank obtained its attachment, and claims that it does not state a case in which an attachment should issue. We are of the opinion that the statement in the affidavit of Mr. Kelly as to the information derived from the deputy-sheriff respecting the attachment of the personal property in Maiden lane and College place would not be suffi*578cient evidence to sustain a lien in favor of the bank upon that property; but enough is stated in that affidavit to show that the interest of the defendant in the real estate had been duly attached under the bank’s attachment. The other criticisms upon the affidavit of the moving party we do not regard as sound. The order appealed from should be affirmed, with $10 costs and disbursements to the respondent.